PER CURIAM.
John Chestnut appeals from the denial of his Motion to Correct Sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) (2001). Chestnut was sentenced to life in prison as a prison releasee reoffender under section 775.082(9)(a)l, Florida Statutes (2001).
During the sentencing hearing, the State presented an affidavit under seal from Joyce Hobbs, records custodian of the Florida Department of Corrections, which certified that she was the department’s records custodian and that Chestnut’s last release date was September 8, 2001, less than three months before the date of the robbery for which he was being sentenced. The state also presented certified copies of three prior convictions along with forms signed by a fingerprint analyst indicating that Chestnut’s fingerprints taken in the instant case matched those on the three prior convictions. Chestnut objects to this proof as insufficient to support his sentencing as a prison releasee reoffender. We agree. Without the sworn testimony at the hearing by a fingerprint analyst, the analyses of the fingerprints are hearsay and inadmissible to prove the prior convictions were Chestnut’s.
We therefore remand for a resentencing hearing at which the state will be permitted to present the requisite evidence to support sentencing as a prison releasee reoffender.
REVERSED and REMANDED.
WARNER, KLEIN and HAZOURI, JJ., concur.